BENCH, Associate Presiding Judge
(dissenting):
¶ 25 My colleagues reverse Naranjo’s conviction on the ground that Officer Valentine exceeded the permissible scope of a Terry search by lifting Naranjo’s pant leg to visually search the ankle area. At the heart of the main opinion’s conclusion that Valentine’s search was impermissible under Terry is my *292colleagues’ determination that Valentine was not a credible witness. Despite Valentine’s testimony to the contrary, my colleagues find that Naranjo was “subdued” at the time of the search of the right pant leg.1
¶26 While it is true that we grant no deference to the trial court’s application of the law to the facts in search and seizure cases, we review the district court’s factual findings “under a clearly erroneous standard.” State v. Brake, 2004 UT 95,¶ 15, 103 P.3d 699. “The judge is the factfinder at [a hearing on a motion to suppress evidence], and as such, is the sole arbiter of the credibility of witnesses.” State v. Ballenberger, 652 P.2d 927, 929 n. 6 (Utah 1982). Here, my colleagues reverse the district court’s factual findings and credibility determinations without applying the clear error standard.2 I dissent because my colleagues point to facts supposedly supporting the inference that Valentine lied, while ignoring facts that support the opposite inference, and then purport to decide this ease as a matter of law.
¶ 27 The main opinion states that Valentine’s rationale for the visual search “is belied by his subsequent actions.” For example, the main opinion argues that Valentine’s contention that he needed to visually inspect the right pant leg due to Naranjo’s resistance must be fabricated because Valentine, moments later, was able to conduct a patdown search of the left leg. Valentine explained that a visual inspection of the left pant leg was unnecessary because Naranjo had ceased to struggle long enough to allow a patdown search of that leg. According to my colleagues, this explanation is spurious because “logic would suggest that [the need to control Naranjo’s hands] would not suddenly dissipate.” However, “logic would suggest” at least one possible reason why Naranjo would have ceased to struggle after the visual inspection of the right pant leg revealed the contraband: Naranjo no longer had something to conceal.3
¶ 28 Moreover, I am concerned about the main opinion’s reliance upon dissenting opinions. The citation to the dissent of Justice Douglas in Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), is particularly notable. My colleagues state that they cannot affirm Naranjo’s conviction because doing so would, “in the words of Justice Douglas, ... result in a situation where ‘the police have greater authority to make a “seizure” and conduct a “search” than a judge has to authorize such action.’ ” (quoting Terry, 392 U.S. at 36, 88 S.Ct. 1868 (Douglas, J., dissenting)). According to my colleagues, their purpose in using this quote was to express a “valid and important point[ ],” not to voice support for Justice Douglas’s view of the Terry rule. However, it is impossible to separate the “valid and important point[ ]” expressed in the quote from Justice Douglas’s opposition to the Terry rule. That is, the law as it stands today gives the police “greater authority to make a ‘seizure’ and conduct a ‘search’ than a judge has to authorize such action” in certain situations. Terry, 392 U.S. at 36, 88 S.Ct. 1868 (Douglas, J., dissenting); see also id. at 20, 88 S.Ct. 1868 (noting that the “swift action predicated upon the on-the-spot observations of the officer on the beat ... historically has not been, and as a practical matter could not be, subjected to *293the warrant procedure”). Under Terry, a police officer can conduct a search based on reasonable suspicion alone, while a judge must always have probable cause to issue a warrant. Thus, it is nonsensical for my colleagues to say the quotation is “valid and important” when they apparently concede that the idea it expresses is not consistent with the current state of the law. My colleagues may have intended the quotation of Justice Douglas to be a rhetorical flourish, devoid of legal substance. My objection to the inclusion of the quotation is that it presents a distorted picture of the true state of the law.
¶ 29 In short, viewing the facts as a whole and leaving the district court’s credibility determinations intact, Valentine’s inspection of the ankle area was justified as a limited intrusion reasonably designed to insure the officer’s safety. See Stone v. State, 671 N.E.2d 499, 504 (Ind.Ct.App.1996) (holding that “extending the scope of the [patdown] to include removal of the suspect’s shoes for the sole purpose to look for weapons was ... reasonable under Terry ”). I therefore respectfully dissent.

. I do not "assail[ ] [the main opinion's] use of Valentine's testimony," as the main opinion asserts. Rather, I object to my colleagues' efforts to make their own findings of fact and to reweigh the district court’s credibility determinations.


. As the main opinion notes, the oral findings of the district court are somewhat sparse; nevertheless, it is quite clear that the district court evaluated and believed Valentine’s testimony. However, if there is any doubt about what the district court found, the proper disposition would be to remand the case to allow the district court to clarify its findings, rather than to enter our own findings of fact. Moreover, a remand of this kind would not involve the presentation of new evidence; thus, the rule of State v. Topanotes, 2003 UT 30,¶ 11, 76 P.3d 1159, would not apply. Remanding a case for more specific findings based on the preexisting record is the proper course of action when an appellate court concludes that a district court's findings are inadequate. See, e.g., State v. Hansen, 857 P.2d 978, 981 (Utah Ct.App.1993).


.The main opinion also chides Valentine for not conducting the patdown while Naranjo was prone. However, logic suggests a good reason why Valentine did not perform the patdown at that time: it would have been difficult, if not impossible, to conduct a patdown search of the areas of the body that were facing the ground.